Title: To John Adams from Benjamin Stoddert, 12 July 1800
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 12 July 1800.

I have the honor to enclose copies of sundry papers, as a list at foot, Just recd. from Captn. Talbote. Lt. Maley who is mentioned in these papers, has arrived in the Delaware, in the Schooner Experiment, and is now performing quarantine. From his letters to me, the Schooner will require considerable repairs before she can go to sea again, which I shall take measure to have made without delay—but the complaints against Maley are of such a nature, that it would be improper to suffer him to command her, before he is acquitted by a Court Martial.
The transgression of the British Captain in opening the letters of Doctr Stevens to Capt Talbote, appears to be one of those things, difficult to condemn, & still more difficult to Justify. As He first dismissed the letters without violating the seals it would seem he had no premeditated design to insult the American Government.—but surely, when he did afterwards open the letters He should have done it in the presence of the person charged with them, and should have sealed them up again in his presence. But even the omission to do this, might have arisen from want of reflexion. His letters do not shew him to be a man of much understanding.
I have the honor to be / with the highest respect & esteem / Sir Yr: most Obed. Servt.

Ben Stoddert